RESOLUCIÓN
A la solicitud de certiorari presentada en este caso, no ha lugar por falta de jurisdicción, por ser prematura.
No procede la presentación de un recurso ante nos hasta que se archive en autos la notificación de la resolución, en la que se resuelve la moción de reconsideración ante el foro apelativo. Véase la Regla 20(a) 8 del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI-A.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Negrón García emi-*209tió un voto concurrente. La Juez Asociada Señora Naveira de Rodón emitió un voto particular disidente.
(Fdo.) Isabel Llompart Zeno Secretaria el Tribunal Supremo